[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1940

        HIDEKO T. WORCESTER AND CHARLES E. WORCESTER,

                   Plaintiffs, Appellants,

                              v.

           FILENE'S BASEMENT, CORPORATION, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O'Toole, Jr., U.S. District Judge]                                                                   

                                         

                            Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.                                                 

                                         

Hideko T. Worcester and Charles E. Worcester on brief pro se.                                                        
Joseph  P.  Musacchio  and Melick  &  Porter,  LLP  on  brief  for                                                              
appellees  Filene's Basement Corporation,  Howard Nyman, Ray McCarthy,
Colleen Fitzpatrick, Maureen Supple, and Retail Enterprises, Inc.
Merita A. Hopkins and Robert J. Boyle, Jr. on  brief for appellees                                                      
Francis M. Roache, Ralph Caulfield, and Leo Coogan.

                                         

                      September 5, 1997
                                         

          Per   Curiam.     Appellants  Hideko   and  Charles                                  

Worcester appeal from the amount  of damages the jury awarded

and from  two orders of  the district court entered  prior to

trial.  For  the following reasons, we  find that appellants'

contentions lack merit.

          1.    Damages.   First,  "[w]e  generally  will not                                   

review  a  party's  contention  that  the  damages  award  is

excessive or insufficient where the party has failed to allow

the  district court  to rule  on  the matter."   O'Connor  v.                                                                     

Huard, 117 F.3d  12, 18 (1st Cir. 1997).  The record reflects                 

that  the district  court  was never  provided  with such  an

opportunity.   In  any event,  the  only evidence  appellants

present in support of their  claim that the damages award was

too  low is new  evidence.   Of course,  this court  does not

consider  arguments or evidence not presented to the district

court.   Matthews v.  Marsh, 755 F.2d  182, 183-84  (1st Cir.                                       

1985).

          2.   Joseph  Doe's Dismissal.  We  think that  what                                                  

appellants really  are  complaining  about  is  the  district

court's  denial  of  their   motion  to  substitute   "Robert

Constine" for  "Joseph Doe,"  which we treat  as a  motion to

amend  the complaint  to  add an  additional  defendant.   We

review the denial  of such a motion for  abuse of discretion.

Resolution Trust  Corp. v. Gold,  30 F.3d 251, 253  (1st Cir.                                           

1994).  "[U]nseemly delay, in combination with other factors,

                             -2-

may warrant denial  of a suggested amendment."   Quaker State                                                                         

Oil Refining  Corp. v. Garrity  Oil Co., 884 F.2d  1510, 1517                                                   

(1st Cir. 1989).

          Here,  appellants  waited  to  move  to  amend  the

complaint  for about one year after  the other police officer

involved in Hideko's  arrest had been identified.   In such a

situation, "the movant[s]  ha[ve] the burden of  showing some                                  

valid reason for  [their] neglect and delay."   Grant v. News                                                                         

Group Boston, Inc., 55 F.3d 1, 6 (1st Cir. 1995).  Appellants                              

do  not present  such reasons.    First, to  the extent  that

appellants allege  that the  actions of  their prior  counsel

contributed to the  delay in moving  to amend the  complaint,

appellants  are  bound by  the  acts  or omissions  of  their

attorneys.  United States v.  One Lot of $25,721 in Currency,                                                                        

938 F.2d 1417, 1422 (1st Cir. 1991).

          Second,  the  record  reveals  that  after  counsel

withdrew,  it was appellants'  own inaction which  caused the

further  delay.    Such inaction  cannot  constitute  a valid

reason.   See  Hayes v.  New  England Millwork  Distributors,                                                                         

Inc.,  602 F.2d  15, 20 (1st  Cir. 1979).   In any  event, we                

think  that both  the court and  the police  defendants would

have been  prejudiced by the  addition of a new  defendant so

late  in the  case because  discovery  would have  had to  be

reopened.  See Grant, 55 F.3d at 5-6.                                

                             -3-

          3.    Motion  of  Francis  M.  Roache  for  Summary                                                                         

Judgment.  The district court did not abuse its discretion in                    

denying appellants' request for more time in which to conduct

the discovery  necessary to  oppose this  motion because  the

record  reveals that  prior  to the  motion,  ample time  had

existed  for such  discovery.   See Price  v.  General Motors                                                                         

Corp., 931 F.2d 162, 164  (1st Cir. 1991) (a party  must show                 

"good  cause" for  the failure  to  have conducted  discovery

earlier).   Further, "[a]  court may  grant summary  judgment

despite  an opposing party's claim that discovery would yield

additional facts  where the  opposing party  has not  alleged

specific   facts  that   could  be  developed   through  such

discovery."  Taylor v. Gallagher, 737 F,2d 134, 137 (1st Cir.                                            

1984).  Appellants alleged no such facts here.

          We  have  reviewed  the  remainder  of  appellants'

arguments and can  find no reason to disturb  the judgment of

the district court.  Affirmed.                                         

                             -4-